United States Court of Appeals,

                          Eleventh Circuit.

                            No. 94-3067.

          UNITED STATES of America, Plaintiff-Appellee,

                                 v.

          Raymond Joseph DENALLI, Defendant-Appellant.

                            Aug. 1, 1996.

Appeal from the United States District Court for the Middle
District of Florida (No. 94-34-Cr-Orl-18); G. Kendall Sharp,
Judge.

                      ON PETITION FOR REHEARING

     (Opinion Jan. 23, 1996, 11th Cir., 1996, 73 F.3d 328.)

Before HATCHETT and BIRCH, Circuit Judges, and GODBOLD, Senior
Circuit Judge.

     PER CURIAM:

     The petition for rehearing filed by the United States is

GRANTED to the following extent:

     The first full paragraph in the right hand column of 73 F.3d
329 is deleted and replaced by the following:

     We easily conclude that the Federles' private residence was
     not used in interstate or foreign commerce; therefore, this
     court must determine only if the residence was used in any
     activity affecting interstate or foreign commerce.

     The first sentence of the paragraph on 73 F.3d 330 labeled as

[2] is deleted and replaced by the following:

     [2] Lopez required the government to prove that Federles'
     private residence was used in an activity that had a
     substantial effect on interstate commerce.

     In all other respects the petition for rehearing is DENIED.